DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/16/21 and 02/02/22 were filed on or after the mailing date of the application on 03/16/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 of the currently examined application (17/202,602) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 6, 8, 11, 15 and 19 of U.S. Patent 10,989,542. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 1 of the current application 17/202,602: “A method comprising: obtaining a map of a 3D geometry of an environment; receiving a plurality of sensor readings from a plurality of sensors of a device within the environment wherein each of the sensor readings corresponds to at least one non- spatial attribute of a location within the environment; and matching the plurality of received sensor readings to a representative corresponding location in the map to produce a resulting map of 3D aspects of the environment…“, though it is a slight variation from claim 1 of U.S. Patent 10,989,542: “A method comprising: obtaining a map of a 3D geometry of an environment; receiving a plurality of sensor readings from a device within the environment wherein each of the sensor readings corresponds to at least one non-spatial attribute of a location within the environment; and matching the plurality of received sensor readings to a representative corresponding location in the map to produce a resulting map of 3D aspects of the environment, the map comprising at least on non-spatial attribute value for each non-spatial attribute…”, is similar in scope and would provide analogous generating matching sensor reading to map locations of corresponding 3D aspects of an environment. 
Table I listed below is provided to show which claims in the current application 17/202,602 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 10,989,542. Table II is provided below to show how the claimed limitations from the independent claim 1 of the current application 17/202,602 maps to the independent claim 1 of U.S. Patent 10,989,542.














TABLE 1
Current Application: 17/202,602
Claims  1, 2, 3, 4, 5, 6, 7, 8,   9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 
U.S. Patent: 10,989,542 
Claims  1, 2, 1, 1, 1, 4, 6, 8, 15, 19,  5,  11,   1,    1,  1,  10,   6,   8,   9,  19


TABLE II
Current Application: 17/202,602 (Claim 1)
U.S. Patent: 10,989,542 (Claim 1)
1.A method comprising:  

obtaining a map of a 3D geometry of an environment; 
receiving a plurality of sensor readings from a plurality of sensors of a device within the environment wherein each of the sensor readings corresponds to at least one non- spatial attribute of a location within the environment; and

1.A method comprising: 

obtaining a map of a 3D geometry of an environment; 
receiving a plurality of sensor readings from a device within the environment wherein each of the sensor readings corresponds to at least one non-spatial attribute of a location within the environment; and

matching the plurality of received sensor readings to a representative corresponding location in the map to produce a resulting map of 3D aspects of the environment, the map comprising at least on non-spatial attribute value for each non-spatial attribute at the corresponding location within the environment, 
wherein time information is used to synchronize the sensor readings with the location in the map.
10	
matching the plurality of received sensor readings to a representative corresponding location in the map to produce a resulting map of 3D aspects of the environment, the map comprising at least on non-spatial attribute value for each non-spatial attribute at the corresponding location within the environments wherein the matching comprises utilizing a plurality of lower resolution sensor readings to determine an approximate sensor location and utilizing a plurality of higher resolution sensor readings to determine a determined sensor location.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art patents and publications on the attached PTO-892 form pertain to generation of 3D models within an environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649